Citation Nr: 1625723	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an upper gastrointestinal disability, to include as due to Gulf War environmental hazards.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran; V. L.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from April 1994 to April 2001, with an additional period of service in the National Guard from April 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing in December 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This matter was remanded by the Board for further evidentiary development in March 2015 and October 2015.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's dyspepsia is considered a symptom, and not a disability for which service connection may be granted.

3.  The Veteran's other gastrointestinal symptoms are attributed to the known clinical diagnosis of gastroesophageal reflux disease (GERD), which is not shown to be causally related to any disease, injury, or incident of the Veteran's service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.


CONCLUSION OF LAW

GERD, or other gastrointestinal disability, was not incurred in, or aggravated by, active service, nor may it be presumed to be related to the Veteran's period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of October 2015, the Board ordered the agency of original jurisdiction (AOJ) to secure an addendum medical opinion as to the etiology of the Veteran's disability and to readjudicate the issue on appeal.  A review of the record reflects that the Board's remand instructions have been substantially complied with, and the case is again before the Board for appellate consideration.


Duties to notify and to assist

The development of the Veteran's claims has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The record indicates that the AOJ provided the Veteran with required VCAA notice by a letter of May 2012.

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

All available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, lay statements, service treatment records, service personnel records, and post-service VA and private treatment records.

The December 2014 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony on the issue of entitlement to service connection for an upper gastrointestinal disorder.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.

The Veteran underwent VA medical examinations for his gastrointestinal disorder in June 2012 and July 2015.  An addendum medical opinion was obtained in January 2016.  The examination report of July 2015, together with the addendum report of January 2016, reflects that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, addressed and took into consideration the Veteran's report of symptoms, and provided an opinion supported by a rationale.  Accordingly the VA medical examination and opinion of record are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal criteria of service connection, generally

In general, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A claimant may be granted service connection for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  

Service connection may be presumed for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi symptom illness defined by certain signs and symptoms.  See 38 C.F.R. § 3.317(a)(2) (2015).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3 (2015).

Analysis

The Veteran seeks service connection for "upper functional gastrointestinal condition(s) as a result of service in the Gulf."  See Veteran's claim of May 2011.  The Veteran has a current disability.  He has been diagnosed with gastroesophageal reflux disease (GERD).  See VA treatment record of March 2011.  There is no other medical diagnosis of record.

The fact of an in-service injury is also established.  A service treatment record of June 1997 notes an assessment of "sore throat."  A service treatment record of January 1999 notes the Veteran's report of a sore throat over the preceding four days, as well as the symptoms of fever, headache, and painful swallowing.  The assessment was "exudative pharyngitis."  A service treatment record of July 1999 documents the Veteran's report of vomiting for one day and experiencing "weakness/fatigue."  The assessment was "hypovolemia/gastroenteritis."

The Veteran has also credibly testified as to experiencing symptoms of "sour stomach" and "burning throat" during certain periods of his service.  See transcript of December 2014 Board hearing; transcript of DRO hearing of January 2013.  The Veteran has described waking up in the morning with a "sour stomach" and at night with a "burning throat" during service.  See transcript of DRO hearing of January 2013.  He experienced "vomiting and diarrhea" in Kuwait in 1994.  According to the Veteran, upper gastrointestinal symptoms did not reoccur until 1999.  He would get out of bed, lay on a couch, and take Tums approximately three times per month.  He complained of a sour stomach to Army medics, who told him to take Tums.  Id.

The Veteran maintains that his current symptoms are related to symptoms that he experienced in service between 1999 and 2001.  See transcript of December 2014 Board hearing.  The VA medical opinion of record, however, concludes that it is "less likely than not that the veteran has any current GI disability, to include GERD, which was caused or aggravated by military service."  See VA addendum opinion of January 2016.  The examiner characterized the Veteran's documented in-service gastroenteritis of July 1999 as "a self-limited illness which would typically resolve quickly and by its nature would not be expected to cause any ongoing gastrointestinal condition."  Id.  The examiner found no evidence of ongoing gastroenteritis in the medical record.

On the report of his separation examination of January 2001, the Veteran answered "no" to the question, "Have you ever had or have you now frequent indigestion [or] stomach, liver, or intestinal trouble?"  The letters "NE" are written in the "normal" box for "G-U System." "Normal" is checked for "Mouth and Throat."

No upper gastrointestinal symptoms were reported or noted upon examination of the Veteran in December 2003 in relation to elevated liver function tests (LFTs).  The clinician found that "the remainder of the review of systems is negative."  See VA G.I. clinic note of December 2003.  The Veteran also reported no upper gastrointestinal symptoms upon examination in March 2006 during a follow-up for other active problems.  See VA primary care clinic note of March 2006.

The VA examiner noted several instances from 2001 to 2007 in which the Veteran denied upper gastrointestinal symptoms.  The VA examiner also gave "full credence" to the Veteran's testimony as to taking antacids for indigestion/sour stomach in service and following discharge.  Id.  The examiner did not see a conflict between the Veteran's recent testimony as to ongoing sour stomach over the years and his denial of symptoms for years when seen by VA for other health issues.  In this regard, the examiner stated, "It appears more likely than not that the veteran was experiencing occasional symptoms of dyspepsia while on active duty and in the initial years after leaving service[,] and he took antacid type products at times for this. This would fully account for his testimony regarding symptoms and OTC medication use."  See VA addendum opinion of January 2016.

The examiner considered the Veteran to be a "reliable historian" as to his past and present symptoms.  The examiner found the Veteran's symptoms, as credibly reported, to be transient symptoms of dyspepsia which are" reported to occur in 25% of the general population each year" and are "not an ongoing disability."  Id.  GERD, in contrast, is a separate and ongoing condition which involves abnormal reflux of stomach contents into the esophagus.  Id.  The examiner explained that "merely having dyspepsia/sour stomach does not constitute (or aggravate)" GERD.  Id.

The Veteran maintains that he did not report his gastrointestinal symptoms to VA medical personnel from 2001 to 2007 because he believed that he was being asked only about symptoms being experienced at the very moment of being questioned.  He states that, when asked "if I was having heartburn, indigestion, or any other symptoms of GERD, I did not complain because at the time of the questions I did not have issues with GERD right then and there.  That does not mean that I did not the night before or the week before. [J]ust at that exact time I did not have any symptoms of GERD.  That is why when you look at my VAMC health records you do not see any complaints of GERD."  See Veteran's filing of November 2015.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The etiology of GERD, as a complex, non-obvious disorder, cannot be determined by the observation of a non-expert, and no evidence suggests that the other situations outlined in Jandreau apply in this case. The Veteran's statements linking his GERD to service are thus not competent as to a nexus.

The Veteran's service personnel records show service in Kuwait from October 1994 to November 1994.  In June 2012, the Veteran reported to a VA examiner that he inhaled the smoke of "well fires" and "diesel fields" and occasionally moved dead bodies while in Kuwait.  He stated that he had nausea, vomiting, and weakness for three days during service there, but that the symptoms resolved and did not recur during his remaining time in Kuwait or since returning from Kuwait.  See VA examination report of June 2012.

Presumed service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for certain disabilities occurring in Persian Gulf veterans is not warranted in this case, because the Veteran's signs and symptoms have been diagnosed.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Veteran does not have a qualifying chronic disability, including an undiagnosed illness or a chronic multisymptom illness.  The Veteran's gastrointestinal symptoms has been attributed to GERD, a known clinical diagnosis, and to dyspepsia, which the VA medical examiner expressly did not classify as a disability with respect to the Veteran.  Although certain functional gastrointestinal disorders have clinical diagnoses that are subject to presumptive service connection, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(3) at Note (2015).

The list of "chronic diseases" under 38 C.F.R. § 3.309(a) does not include gastrointestinal disorders other than peptic ulcers.  The Veteran does not have an ulcer.  Therefore presumptive service connection under 38 C.F.R. § 3.303(b) for a listed chronic disease is not warranted.

The examination report of July 2015, together with the addendum report of January 2016, is based upon a thorough examination of the Veteran and an analysis of his relevant history, including his reported history of symptoms.  The VA medical opinion of record is given considerable weight and is the most probative evidence as to whether the Veteran's presently diagnosed GERD is related to his active service.  No competent evidence of record links the Veteran's in-service symptoms to GERD, the only upper gastrointestinal disability with which he is currently diagnosed.  A preponderance of the evidence is against finding a nexus between the Veteran's diagnosed GERD and service, or establishing service connection on a presumptive basis.


ORDER

Entitlement to service connection for an upper gastrointestinal disability, to include as due to Gulf War environmental hazards, is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


